 In the Matter ofATLANTICCOMPANY,EMPLOYERandINTERNATIONALUNION OF UNITED BREWERY,FLOUR,CEREAL AND SOFT DRINKWORKERS OF AMERICA, CIO, PETITIONERCase No. 10-R-2007.-Decided October 29,1946Mr. A. Walton Nall,of Atlanta, Ga., andMr. W. E. Swinson,ofColumbus, Ga., for the Employer.Messrs. Charles H. Gillman, Grady Tannery,andHanns J. Kleber,all of Atlanta, Ga., for the Petitioner.Mr. Arthur Christopher, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Atlanta,Georgia, on August 8, 1946, before John C. McRee, hearing officer.At the hearing, the Employer moved to dismiss the petition on thegrounds that (1) the Employer is not engaged in interstate commercewithin the meaning of the Act; (2) no question concerning repre-sentation has arisen within the meaning of the Act; (3) there is noevidence in the record which shows that the Petitioner has been des-ignated by any of the employees of the Employer for the purposesof collective bargaining; and (4) the unit sought is inappropriate.The hearing officer referred the motion to the Board for ruling thereon.For reasons stated hereinafter, the motion to dismiss is denied.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Subsequent to the hearing and transfer of the case to the Board,Petitioner filed a motion with the Board, concurred in by the Em-ployer, in which it seeks to confine the petition to drivers' helpersinasmuch as the parties have agreed to a consent election in a unitcomposed of all the other employees embraced by the petition exceptthe helpers. In view of the desires of the parties and upon the entirerecord in the case, we hereby grant Petitioner's motion.Accordingly,we shall confine our decision herein to drivers' helpers only and shallview the record with due regard to the changes effected by the grant-ing of the motion.And, although it is not clear from the record,we are assuming for the purposes of this decision that the Employer's71 N. L. R. B., No. 69.442 ATLANTIC COMPANY443concurrence in Petitioner's motion to confine the issue to helpers onlywas not intended to constitute a waiver by the Employer of any ofthe grounds asserted in its motion to dismiss.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERAtlantic Company, a Georgia corporation with principal offices inAtlanta, Georgia, is engaged in the production and distribution ofice, beer, and ale at its Atlanta, Georgia, brewery, with which we aresolely concerned.During the 12-month period before August 1, 1946,approximately 50 percent of the raw materials used at this operationwas shipped to it from sources outside the State of Georgia.Duringthe same period, this brewery produced more than 188,000 barrels of"beer and ale, of which amount about 22 percent represented sales and,shipments to points outside the State.We find, contrary .to the contention of the Employer, that it isengaged in commerce within the meaning of the National LaborRelations Act.'II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent certain employeesof the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as exclusive bar-gaining representative of the helpers of its drivers until the Petitionerhas been certified by the Board in an appropriate unit. It takes theposition that these individuals are not its employees but rather theemployees of its drivers.The Employer operates numerous trucks in connection with thedistribution of its beer and ale.Some of these trucks deliver draughtbeer and ale while others deliver bottled beer only.The drivers ofall these trucks and the drivers' helpers on the draught beer trucksare admittedly employees of the Employer.It is only the helperson the bottled beer trucks whose status as employees is put in issue.Drivers' helpers on trucks delivering bottled beer carry beer casesfrom the trucks to customers' premises and return empty cases to the1 SeeMatter of Atlantic Company,65 N. L.R. B. 1274;andMatter of Raleigh Coca ColaBottling Works,et al.,65 N. L. R.B. 1010. 444DECISIONSOF NATIONALLABOR RELATIONS BOARDtrucks.Upon completion of route deliveries they also unload theempty cases from the trucks to the Employer's platform.They aregenerally selected for employment by the drivers on the Employer'spremises.Once hired, they are taken by the drivers to the Employer'sbusiness office where personal data for the Employer's records areobtained from them.Although the Employer contends that it doesnot require its drivers to employ helpers, it appears that it would bepractically impossible for any of the drivers to render satisfactoryservice without the assistance of a helper or helpers.The record re-veals that the drivers fix the rates of pay, hours and conditions ofwork of the helpers.Before pay day each driver reports to the Em-ployer's office the working hours and the amount of wages each helpershould receive.These wages appear to be based upon a similar wageschedule adhered to by all drivers.The amount paid the helpersis deducted by the Employer from the gross earnings of the drivers.'-Although the drivers may discharge their helpers outright, it is ap-parent from the record that the Employer maintains a measure ofcontrol over these helpers in this respect.Thus, its route supervisorsreport misconduct and infractions of Employer rules by the helpers aswell as by the drivers and the drivers may be requested by the Em-ployer to keep objectionable helpers off the Employer's premises. Itwould appear that such a request would in the normal situation betantamount to a discharge since, aside from other considerations, theusefulness of the helper to the driver would be so materially diminishedby his exclusion from the premises as to render his employment un-tenable.3The record further reveals that the Employer, performs all book-keeping work involving the helpers and remits Social Security taxesfor them. It also lists the helpers as its employees for the purposesof the Social Security and Federal Income Withholding Taxes. Inaddition, on several occasions, the Employer has paid the medicalexpenses and wages of helpers who were incapacitated as a result ofinjuries received in the line of duty.The record also discloses thatthe Employer has paid time-and-a-half pay to helpers for occasionalovertime work performed in the plant.We are persuaded by the underlying facts and realities of the exist-ing relationship that the power of the drivers to hire, discharge, andfix the rates of pay, hours, and conditions of work of the helpers aremerely incidents of the drivers' status as employees of the Employerand that the helpers are indeed employees of the Employer.Arguing2The Employer reports onlythe net earnings of the drivers for the purpose of the drivers'Federal Income Withholding Tax.3we regardas exceptional the one instance in the recordin which the driver did notallow the helper objectionable to the Employerto come uponthe brewery property butneverthelessavailed himself of the servicesof that individualon hisrouteupon subsequentoccasions. ATLANTIC COMPANY445strongly in favor of the employee status of the helpers are the factsthat (1) the helpers work alongside of the drivers, who are admittedlyemployees of the Employer, in carrying out the common purpose ofeffectively distributing the Employer's beer and ale; (2) althoughthe drivers have extensive authority over helpers, this power is notabsolute by reason of the control of the Employer over its drivers andby reason of the power of the Employer to compel the discharge of ahelper objectionable to it by excluding him from the premises; and(3) no apparent distinction is made by the Employer between thetreatment of its admitted employees and that accorded the helperswithrespect tothe performing of bookkeeping work, remitting ofSocial Security taxes, listing of workers as its employees for all Federaltax purposes, paying of medical expenses and wages for individualsinjured while on duty, and the paying of time-and-a-half wages forovertime work.Accordingly, in view of the foregoing, and uponthe entire record in the case, we are of the opinion that the drivers'helpers are employees of the Employer within the meaning of Section2 (3) of the Act.4For reasons stated by us inMatter of 0. D. Jennings & Com-pany,'we find no merit in the employer's further contention that thepetition should be dismissed because there is absent any evidence inthe record as to the number of employees who have designated thePetitioner as their exclusive representative for collective bargainingpurposes.We find, therefore, that a question affecting commerce has arisenconcerning the representation of employees of the Employer withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITAs indicated above, the Petitionerseeksa unit consisting solely ofdrivers'helpersemployed at the Employer's Atlanta Brewery and theEmployer contests the appropriateness of the unit. In view of ourfinding in Section III,supra,that the helpers are employees withinthe meaning of the Act and our further opinion that these employeescomprisea well-defined, cohesive and homogeneous group who mayfunction together for collective bargainingpurposes,we shall rejectthe Employer's contention.We find, therefore, that all drivers' helpers employed by the Em-ployer at its Atlanta, Georgia, brewery, excluding all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposes ofcollectivebargaining within the meaning of Section 9 (b) of the Act.4 Cf.Matterof Great BearLogging Company,59 N L R B. 701.568 N L R B 516. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Atlantic Company, Atlanta,Georgia, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Tenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether or not they desire to be rep-resented by International Union of United Brewery, Flour, Cerealand Soft Drink Workers of America, CIO, for the purposes of col-lective bargaining.CHAIRMAN IIERZOG took no part in the consideration of the aboveDecision and Direction of Election.